Citation Nr: 1546504	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent, prior to March 13, 2012, for residuals of prostate cancer, and for 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

3.  Entitlement to service connection for fatigue disorder, to include as secondary to service-connected residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Susan Paczak, Esq.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran submitted a notice of disagreement (NOD) in July 2012.  The Veteran was issued a statement of the case (SOC) in January 2014 and perfected his appeal with the timely filing of a VA Form 9 in March 2014.

The Veteran was afforded a Video Conference Board Hearing before the undersigned in January 2015.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In a July 2013 rating decision, the RO granted an increased evaluation from 40 percent disabling to 60 percent disabling, effective March 13, 2012, for residuals of prostate cancer.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Subsequent to certification of the appeal to the Board, the Veteran through his representative submitted additional evidence.  The Veteran filed his substantive appeal in March 2014.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1)  (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the issue of entitlement to a TDIU has been raised during the course of this appeal.  Moreover, a January 2015 Expert Vocational Services report has been submitted.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The issue of entitlement to service connection for fatigue disorder, to include as secondary to service-connected residuals of prostate cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition to the claims file, there is a Veterans Benefits Management System (VMBS) paperless claims processing system file and a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  For the period prior to March 13, 2012, the service-connected residuals of prostate cancer were manifested by a daytime voiding frequency of less than one hour and nocturnal voiding five or more times per night.  The Veteran was not undergoing any therapeutic procedure, nor did he present with any renal dysfunction resulting from the prostate cancer.

2.  For the period following March 13, 2012, the service-connected residuals of prostate cancer were manifested by the wearing of absorbent materials which must be changed more than four times a day, daytime voiding frequency of less than one hour and nocturnal voiding five or more times per night.  The Veteran was not undergoing any therapeutic procedure, nor did he present with any renal dysfunction resulting from the prostate cancer.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 percent, prior to March 13, 2012, for residuals of prostate cancer, and for 60 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2011 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  VBMS and Virtual VA records have also been reviewed.

The Veteran was afforded multiple VA examinations in conjunction with the claims decided herein, including VA examinations conducted in May 2011 and December 2013, to determine the severity of his residuals of prostate cancer.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the most recent VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examination is necessary. 

Additionally, in January 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the January 2015 hearing, the undersigned enumerated the issues on appeal.  In addition, information was solicited regarding the nature of the Veteran's residuals of prostate cancer, including his contention that he was entitled to a total disability rating based on individual unemployability.  In addition, the Veteran was asked where he received treatment for his prostate cancer and when he last underwent treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim. 

II. Increased Rating

The Veteran seeks an increased rating for his residuals of prostate cancer.  He asserts that his disability is more severe than what the current ratings represent.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected residuals of prostate cancer are rated under Diagnostic Code 7528.  If there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b , Diagnostic Code 7528.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. 

When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. 

When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the highest schedular rating assignable based on voiding dysfunction.  See 38 C.F.R. § 4.115a .

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101. 

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. 

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. 

An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a . 

Facts & Analysis

In this case, there is no evidence or assertion of a recurrence of the Veteran's prostate cancer.  In this regard, the Board notes that Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer. 38 C.F.R. § 4.115b.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction, specifically urinary frequency and the use of absorbent materials.

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected residuals of prostate cancer, have not been met for either the period prior to March 13, 2012, or thereafter.  The Veteran was assigned a 40 percent rating for residuals of prostate cancer for the period prior to March 13, 2012, and a 60 percent rating from thereafter.  The Board has thoroughly reviewed the entire claims files. 

Pre March 13, 2012

The Veteran is currently in receipt of a 40 percent evaluation for voiding dysfunction under 38 C.F.R. § 4.115a for the period prior to March 13, 2012.  To warrant an evaluation higher than 40 percent, the evidence of record would have to demonstrate during the period of appeal that the Veteran's voiding dysfunction symptoms require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, or the presence of renal dysfunction that resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.

The Veteran was afforded a VA examination in May 2011 where he reported daytime urinary frequency of 6 to 8 times, followed by 6 to 7 times in the evening.  See May 2011 VA examination.  The Veteran denied incontinence or the need for a pad, but was suffering from erectile dysfunction.

Private treatment records following the May 2011 VA examination demonstrate leakage, which was "worse last six months."  See March 2012 Dr. Greco report.  These episodes required the use of an adult diaper which was "changed 3-4+ a day to keep clean."  Id.  

In a December 2013 VA examination, the Veteran's diagnosis of chronic renal failure was evaluated.  See December 2013 VA examination.  The examiner noted that current lab work demonstrated "normal findings of BUN, creatine, GFR, and negative for proteinuria."  Id.  An ultrasound from April 2009 reflects "normal appearing kidneys," and that the current review of records and testing reflects that the condition is "currently stable without treatment and with normal labwork findings."  Id.  The examiner concluded that the Veteran's "history of chronic renal failure" is "more than likely related to his history of essential hypertension."  Id.  

Regarding voiding dysfunction, the use of absorbent materials needed to reach the 60 percent disabling threshold was not identified until March 2012, rather the Veteran explicitly denied the need for a pad in his May 2011 VA examination.  

Regarding renal deficiency, while the December 2013 VA examination notes a diagnosis of history of chronic renal dysfunction, current testing demonstrated kidney function within normal limits.  Moreover, the VA examiner concluded, based upon his examination and a review of the Veteran's medical record, that the history of chronic renal dysfunction was related to the Veteran's hypertension rather than his prostate cancer.  In light of the above, the Board finds that a higher schedular evaluation for the service-connected residuals of prostate cancer, for the period prior to March 13, 2012, is not assignable in this case.  

Post March 13, 2012

The Veteran is currently in receipt of a 60 percent evaluation for voiding dysfunction, the highest rating available under 38 C.F.R. § 4.115a for voiding dysfunction.  To warrant an evaluation higher than 60 percent, renal dysfunction that resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion would have to be demonstrated.  As discussed above, such findings are not documented in the voluminous medical and lay evidence of record nor does the record show that the Veteran has renal dysfunction related to his residuals of prostate cancer.  

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's disability results in voiding dysfunction, specifically urine leakage and issues with frequency.

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. 

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An increased evaluation in excess of 40 percent disabling, prior to March 13, 2012, for residuals of prostate cancer, is denied.

An increased evaluation in excess of 60 percent disabling, following March 13, 2012, for residuals of prostate cancer, is denied.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As discussed above, a claim of entitlement to a TDIU has been raised during the course of this appeal.  In addition, this issue was elaborated upon in great length in a January 2015 private evaluation where the examiner indicated that the Veteran was unable to maintain gainful employment due to his service-connected "residual urinary symptoms."  See January 2015 Expert Vocational Services report; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU should be formally considered by the RO in the first instance.  Also, under the law, the Veteran is entitled to formal VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand.  The Veteran should also be asked to complete VA Form 21-8940.  

In addition, in a February 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for fatigue disorder.  In May 2015, the RO received a statement from the Veteran's representative indicating the Veteran's disagreement with the decision.  See May 2015 VA Form 21-0958.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following actions:
 
1.  The RO should issue an SOC with respect to the issue of entitlement to service connection for fatigue disorder, to include as secondary to the Veteran's service-connected residuals of prostate cancer.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 
 
The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case. 

2.  The RO should issue the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) that advises him of what is needed to substantiate a claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Thereafter, adjudicate the Veteran's TDIU claim, to include consideration of the Veteran's representative's February 5, 2015 letter and the January 27, 2015 Expert Vocational Services report.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


